Citation Nr: 1454259	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  09-28 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for bilateral foot disorder.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1980 to August 1995.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2007 rating decision of the Des Moines, Iowa, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In April 2012, the Board denied the Veteran's claim.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In an Order, dated in January 2013, the Court granted a Joint Motion for Remand (Joint Motion) of the parties, the VA Secretary and the Veteran, and remanded the case to the Board for readjudication consistent with the Joint Motion.  In June 2013 and February 2014, the Board remanded the matter for development consistent with the Joint Motion.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In February 2014, the Board remanded the claim for, inter alia, a VA examination.  The Board specifically directed the examiner to (i) opine as to the etiology of any current foot disability in light of the Veteran's report of foot pain and flat feet since service and (ii) to address whether any foot disorder diagnosed since the Veteran's October 2006 claim that does not manifest on the current examination was previously misdiagnosed or has resolved.  A subsequent March 2014 VA examination report does not provide the requested opinions.  As the requested development has not been completed, further action to ensure compliance with the remand directives is required.  


Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional.  The examiner must review the entire claims file, to include all electronic files.   

The examiner is to diagnose any current foot disability.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed foot disorder is related to the Veteran's active service.  

The examiner's opinion must explicitly address the Veteran's competent report of foot pain and flat feet since entrance to service.

Since October 2006, the Veteran has been diagnosed with  hammer toes, hallux valgus, tarsal tunnel syndrome, bilateral plantar fasciitis with gait abnormality, bilateral metatarsalgia, and bilateral capsulitis.  If any of these disorders are not present, the examiner is to opine as to whether the prior diagnoses were mere misdiagnoses or whether the disorders resolved prior to the current examination.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



